DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 4/25/2022, have overcome the rejections of Claims 1-4 over Bell et al because Bell et el fails to disclose an extraction step.  The indicated rejection has been withdrawn. 
	The rejection of Claims over Ishida is maintained but has been amended to address the amended and new claims. 
	Applicant’s arguments regarding the rejection of claims over Bell et al are moot since the rejection has been withdrawn. 
 Applicant’s arguments regarding rejection of claims over Ishida, filed 4/25/2022, have been fully considered, but they are not convincing.
	Applicant argues that the extraction solvents disclosed by Ishida are not aerosol-generating materials as defined in the present application.  The Examiner disagrees.  The instant Specification defines an "aerosol generating agent" as an agent that promotes the generation of an aerosol on heating, and recites in general monohydric alcohols and high-boiling point hydrocarbons as aerosol-generating agents (originally filed Specification, p 5, lines 12-18).  
Ishida discloses a method of preparing a tobacco extract comprising the step of contacting ground leaf tobacco material having a size of about 425 m to 1.18 mm using a solvent having a dielectric constant of 1 or more and less than 25 ([0038], [0040]-[0042]).  Disclosed solvents include ethanol, isopropyl alcohol, n-propyl alcohol, butanol, octane, nonane and decane, and preferred solvents include ethanol ([0043]-[0044], [0046]).  The alcohols read on monohydric alcohols and the hydrocarbons having boiling points higher than water are considered to be high boiling point hydrocarbons.  The boiling point of octane is 125 °C, of nonane 151 °C, of decane 174 °C (Virtual Chembook, Elmherst College).  Absent convincing evidence of unexpected results commensurate in scope with the claims, selecting a claimed aerosol-generating solvent for the extraction solvent of Ishida would have been obvious to one of ordinary skill in the art.
	The second extraction of the residue from the first extraction using a solvent having a dielectric constant of 25 or more is independent of the first extract and serves to remove unwanted components from the residue of the first extraction and form an additional tobacco extract ([0022], [0053], [0059]).  A disclosed solvent for the second extraction is methanol, also a monohydric alcohol [0054].  Therefore, for reasons given above, selecting a claimed aerosol-generating solvent for the second extraction of Ishida would have been obvious to one of ordinary skill in the art.
Reapplying the first tobacco extract to the residue of the second extraction is permitted by the open language of the claims.  It is also noted that the tobacco extract obtained from the second extraction is not reapplied to the residue [0058]. 
Regarding the unexpected advantages of the claimed method, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  See MPEP 716.02.
The evidence presented in the Specification fails to establish the criticality of the claimed particle size ranges.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2016/0100626) as evidenced by Bell et al (US 2016/0205992) and/or GB2515883 and (Virtual Chembook, Elmherst College).
Claims 1-3 and 11-12: Ishida discloses a method of preparing a tobacco extract from a ground tobacco composition,  the method comprising the step of contacting ground leaf tobacco material ground to a size of about 425 m to 1.18 mm with an extraction solvent having a dielectric constant of 1 or more and less than 25 ([0038]-[0042]).  In an example, the ground tobacco was applied to a sieve to obtain a particle size in the disclosed range ([0086]-[0087], Example 1), which lies within the claimed ranges.  Absent convincing evidence of unexpected results commensurate in scope with the claims, obtaining up to 100% of the ground leaf tobacco particles having a claimed particle size would have been obvious to one of ordinary skill in the art for the extraction of Ishida.
Disclosed extraction solvents include monohydric alcohols such as ethanol, isopropyl alcohol, n-propyl alcohol and butanol, and hydrocarbons such as octane, nonane and decane, with ethanol being a preferred solvent ([0043]-[0044], [0046]).  The hydrocarbons have boiling points higher than water and are considered to be high boiling point hydrocarbons.  The boiling point of octane is 125 °C, of nonane 151 °C, of decane 174 °C (Virtual Chembook, Elmherst College).  The disclosed solvents are aerosol generating agents per the definition and description thereof in the instant Specification (originally filed Specification, p 5, lines 12-18).  Absent convincing evidence of unexpected results commensurate in scope with the claims, selecting a claimed aerosol-generating agent as a solvent for the extraction of Ishida would have been obvious to one of ordinary skill in the art.
Claim 4: Ishida does not specifically disclose that a first sieve was used to remove particles larger than the disclosed range or that a second sieve was used to remove particles smaller than the disclosed range.  However, obtaining a desired particle size range by using a first sieve to remove particles larger than the desired range and a second sieve to remove particles smaller than the desired range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a well-known method in the art (for evidence, see Bell et al ([0084]-[0085]) or GB2515883, p 5, lines 5-9).  The sieving process is the same method as claimed, and will result in the claimed percentage of particles in the disclosed size range or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a ground tobacco composition having a claimed percentage of particles in the claimed ranges.
It is noted that any further disclosed treatments to the tobacco particles to form the final tobacco composition do not change the particle sizes. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest a method as claimed wherein the extraction solvent is a claimed species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748